Case: 14-5106   Document: 38     Page: 1   Filed: 09/25/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  GORDON ARTHUR WOODLEY AND DENISE LYNN
                 WOODLEY,
             Plaintiffs-Appellants,

                            v.

   DANIEL HAGGART AND KATHY HAGGART, FOR
  THEMSELVES AND AS REPRESENTATIVES OF A
    CLASS OF SIMILARLY SITUATED PERSONS,
                Plaintiffs-Appellees,

                            v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2014-5106
                 ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:09-cv-00103-CFL, Judge Charles F.
 Lettow.
                ______________________

                     ON MOTION
                 ______________________
Case: 14-5106      Document: 38      Page: 2    Filed: 09/25/2014



 2                                   WOODLEY   v. US



                         PER CURIAM.
                          ORDER
     Faramarz Ghoddoussi and Bellevue Door & Millwork
 Company have filed “notices” with the court. Daniel
 Haggart et al. move to strike these letters. Ghoddoussi
 and Bellevue Door move for leave to respond and oppose
 the motion to strike.
       Upon consideration thereof,
       IT IS ORDERED THAT:
     The motions to strike are deferred for consideration
 by the merits panel that is assigned to hear this case.
 Copies of this order and the parties’ filings at Docket Nos.
 24, 25, and 27-34 shall be transmitted to that panel.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24